IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                              September 17, 2009
                               No. 08-60733
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

ROSA BAQUEDANO MORALES; CECYLL PADILLA BAQUEDANO; PATRICK
PADILLA BAQUEDANO; RAYMOND PADILLA BAQUEDANO

                                           Petitioners

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A94-790-941
                            BIA No. A94-790-942
                            BIA No. A94-790-943
                            BIA No. A94-790-944


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
      Rosa Baquedano Morales (Baquedano) is a native and citizen of Honduras.
She seeks review of a decision by the Board of Immigration Appeals (BIA)
denying her applications for asylum, withholding of removal, and relief under
the Convention Against Torture (CAT), which she filed on behalf of herself and


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60733

her three minor children. This court will uphold the BIA’s factual findings if the
findings are supported by substantial evidence. Silwany-Rodriguez v. INS, 975
F.2d 1157, 1160 (5th Cir. 1992). Under the substantial evidence standard, this
court will affirm the BIA’s decision unless the evidence compels a contrary
conclusion. Id. “The applicant has the burden of showing that the evidence is
so compelling that no reasonable factfinder could reach a contrary conclusion.”
Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). This court reviews the
BIA’s resolution of questions of law de novo, giving “considerable deference to
the BIA’s interpretation of the legislative scheme it is entrusted to administer.”
Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007) (internal quotation marks
omitted).
      Baquedano argues that she is entitled to asylum because she suffered past
persecution at the hands of Victorian Centeno-Lopez, a police officer who was
her neighbor, because she was a member of the human rights organization
Xibalba. Baquedano stated in the complaint that she filed against Centeno-
Lopez that he assaulted her son and threatened her daughter because they were
playing ball in front of his house. She also stated in her complaint that Centeno-
Lopez had a reputation among his neighbors for shooting his gun at nighttime
in a state inebriation.   This was corroborated by the report that followed
Baquedano’s complaint. The record establishes that Centeno-Lopez had trouble
getting along with his neighbors but does not establish that he threatened
Baquedano’s family because of her political opinion or membership in Xibalba.
Therefore, substantial evidence supports the BIA’s determination that
Baquedano failed to prove past persecution on a protected ground. See INS v.
Elias-Zacarias, 502 U.S. 478, 482 (1992).
      Baquedano’s argument that others beside Centeno-Lopez persecuted her
is likewise unavailing. Threatening phone calls, knocks on her front door by
“suspicious” men, the questioning of her husband, and assigning the same
investigator to her complaint does not amount to the infliction of suffering or

                                        2
                                 No. 08-60733

harm to Baquedano and her family under government sanction. See Chen, 470
F.3d at 1135; Tesfamichael v. Gonzales, 469 F.3d 109, 116 (5th Cir. 2006).
      Baquedano has not demonstrated a subjective fear of persecution that is
objectively reasonable because she does not show that she would singled out for
persecution upon her return to Honduras. See Zhao v. Gonzales, 404 F.3d 295,
307 (5th Cir. 2005). Baquedano has not refuted the BIA’s determination that
she could safely relocate on her return to Honduras.              See 8 C.F.R.
§ 208.13(b)(2)(ii).
      Because Baquedano does not address in her brief her entitlement to
withholding of removal, she has abandoned any argument relative to the same.
See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Notwithstanding
this omission, Baquedano’s failure to establish eligibility for asylum is
dispositive of whether she is entitled to withholding of removal. See Eduard v.
Ashcroft, 379 F.3d 182, 186 n.2 (5th Cir. 2004). Last, Baquedano fails to meet
her burden of showing that more likely than not she would be subjected to
torture upon her return to Honduras such that she is entitled to relief under the
CAT. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 354 (5th Cir. 2002) (citing
8 C.F.R. § 208.16(c)(2)).
      AFFIRMED.




                                       3